UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DANIEL JOHNSON WILLIS; TAIMAK D.
WILLIS; EARNSTINE BROWN,
Plaintiffs-Appellants,

and

JAMES EDWARD RHODES,
Plaintiff,

v.

TRENTON MEMORIAL ASSOCIATION;
FRED FOSCUE, as President; RUTH
                                       No. 97-1123
FOSCUE, as Secretary; OTHER
UNIDENTIFIED OFFICERS; TOWN OF
TRENTON, NORTH CAROLINA,
JOFFREE T. LEGGETT, as Mayor of
Town Council; EDWARD EUBANKS, as
Councilman; WILLARD O. LEWIS, as
Councilman; CHARLES JONES, as
Councilman; C. GLENN SPIVEY, as
Town Clerk; JAMES R. HOOD, Law
Office; JAMES R. HOOD,
Defendants-Appellees.

DANIEL JOHNSON WILLIS,
Plaintiff-Appellant,

v.
                                       No. 97-1153
JAMES B. HUNT, JR., as Governor for
the State of North Carolina; JIM
DRENNON, as Director of the
Administration Office of the Courts;
KENNETH TURNER, Retired Judge,
North Carolina Judicial System;
STEPHEN WILLIAMSON, Retired Judge,
North Carolina Judicial System,
BILLY W. WHITE, Magistrate, North
Carolina Judicial System;
WILLARD ODELL LEWIS; EDWARD
EUBANKS; CHARLES JONES; JOFFREE T.
LEGGETT; CLIFTON SPIVEY; JEFF
SPIVEY; RON METTS, in his official
capacity as Clerk of Court,
Defendants-Appellees.

DANIEL JOHNSON WILLIS,
Plaintiff-Appellant,

and

LIONEL MEADOWS; ALBERT L.
MEADOWS, FURNEY MUNDINE,
Plaintiffs,

v.

TOWN OF TRENTON, NORTH CAROLINA;
                                     No. 97-1155
JOFFREE T. LEGGETT, Town Mayor;
EDWARD EUBANKS, WILLARD O.
LEWIS, CHARLES JONES, Councilmen
of the Town of Trenton, North
Carolina; C. GLENN SPIVEY, Town
Clerk; MC DAVID AND ASSOCIATES;
RICHARD MOORE, Engineer for the
Town of Trenton, North Carolina;
STATE OF NORTH CAROLINA, and its

               2
entities; J. BOBBY BLOWE, Chief,
Construction Grants; JOHN H.
HANKINSON, JR., Director, United
States Environmental Protection
Agency, Region IV; MARIO
MACHADO, Chief, Construction
Grants, their successors and agents;
JANET RENO, Attorney General of
the United States; JANICE M. COLE,
Defendants-Appellees,

and
BILL MEYERS, Director, North
Carolina Department of
Environmental Health and Natural
Resources; DEXTER MATTHEWS,
Chief, Division of Solid Waste;
JAMES C. KEARNEY, Director, Rural
Economic and Community
Development; EDWIN W. CAUSEY, as
Rural Development Manager;
WILLARD R. DEAN, as Director of
Business and Utilities Division,
Defendants.

Appeals from the United States District Court
for the Eastern District of North Carolina, at Greenville.
Malcolm J. Howard, District Judge.
(CA-95-93-4-H3, CA-95-51-4-H2, CA-96-6-4-H2)

Argued: April 9, 1998

Decided: September 22, 1998

Before ERVIN, Circuit Judge, BUTZNER, Senior Circuit Judge,
and STAMP, Chief United States District Judge for the Northern
District of West Virginia, sitting by designation.

                    3
Reversed and remanded by unpublished opinion. Judge Ervin wrote
the opinion, in which Senior Judge Butzner and Chief Judge Stamp
joined.

_________________________________________________________________

COUNSEL

ARGUED: Charles Tyler Cone, Third-year Law Student, Neal Law-
rence Walters, Appellate Litigation Clinic, UNIVERSITY OF VIR-
GINIA SCHOOL OF LAW, Charlottesville, Virginia, for Appellants.
Anne Margaret Hayes, Assistant United States Attorney, Raleigh,
North Carolina; Charles Christopher Henderson, Trenton, North Car-
olina; Cheryl A. Marteney, WARD & SMITH, P.A., New Bern,
North Carolina; Thomas Giles Meacham, Jr., Assistant Attorney Gen-
eral, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees. ON BRIEF: Corey A. Jennings,
Third-year Law Student, Appellate Litigation Clinic, UNIVERSITY
OF VIRGINIA SCHOOL OF LAW, Charlottesville, Virginia, for
Appellants. Janice McKenzie Cole, United States Attorney, Raleigh,
North Carolina; Michael F. Easley, Attorney General, Daniel C. Oak-
ley, Senior Deputy Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

ERVIN, Circuit Judge:

The three cases before us involve claims of numerous civil rights
violations. The district court consolidated the cases and, when media-
tion failed, dismissed them. Plaintiffs-appellants appeal, arguing that
the district court committed reversible error by relying on the media-
tion report as a basis for dismissing the actions, in violation of a local

                     4
rule of the court. We agree, and accordingly reverse the dismissal of
the three cases and remand them with instructions.

I.

The lead plaintiff in these three cases is D. Johnson Willis. Willis
is an avid pro se litigant and he, along with his co-plaintiffs, has filed
a series of claims against various defendants alleging a host of griev-
ances. Although the gravamens of the complaints are often difficult
to discern, the three cases we consider here today appear to involve
primarily civil rights violations. In Willis v. Trenton Memorial
Association, Willis and his co-plaintiffs apparently allege that the
Town of Trenton and various of its officers and entities conspired to
deny the plaintiffs membership in the voluntary association in charge
of administering the town's public cemetery on the basis of "race,
religion, and wealth" in violation of the Fourteenth Amendment.
Willis v. Hunt involves an allegation that a magistrate judge fraudu-
lently issued a criminal summons against Willis, and that the sum-
mons was motivated solely by "race, poverty, ethnic background, and
Civil Rights . . . Activities," thereby violating the Fourteenth Amend-
ment. In Willis v. Town of Trenton, Willis and other residents of Jones
County, North Carolina allege the town, town officials, and various
state and federal officials engaged in unlawful racial discrimination
in the administration of the town sewer system.

After these three cases were filed, the district court conducted a
hearing at which the parties agreed to consolidate the three pending
claims and submit them to mediation pursuant to the court's Local
Rule 32.00. The court then stayed proceedings in all three cases and
ordered the appointment of two co-mediators. The court's order also
specified that "[a]ll proceedings of the co-mediators . . . shall in all
respects be privileged, and not be recorded, reported, placed in evi-
dence, made known to the trial court or jury, or construed for any pur-
pose as an admission against interest." Order of May 8, 1996, in J.A.
at 40-41. Although there are slight variations in the wording, this
warning by the district court about the privilege accorded the media-
tion proceedings is substantially identical to the language of Local
Rule 32.07(h).

At the district court's direction, the co-mediators met with Willis
and his co-plaintiffs and put together a list of concerns and allega-

                     5
tions. Fourteen issues were identified; some of these issues were
raised in the cases before us, some were not, and some issues raised
in the cases were not addressed during mediation efforts. Ultimately,
the mediation attempt proved unsuccessful. Pursuant to the district
court's order, the co-mediators prepared a report of their findings and
conclusions. The report was filed with the district court, which gave
all the parties involved an opportunity to respond to the report. Only
Willis and three co-plaintiffs filed a response.

After receiving the mediation report and the response, the district
court issued an order in which it stated that it had"carefully
reviewed" the mediation report and "adopted" it as "factual and accu-
rate." Order of Jan. 13, 1997, at 3-4, in J.A. at 47-48. The court also
stated that "[f]rom the voluminous filings in[the] three cases, [it
could] ascertain no proper litigation to continue." Id. at 4, in J.A. 48.
The court then dismissed all three actions "pursuant to Federal Rule
of Civil Procedure 12(b) for lack of personal and subject matter juris-
diction, insufficiency of service of process, and failure to state a claim
upon which relief may be granted." Id. at 4-5, in J.A. 48-49.

Willis and his co-plaintiffs appeal the dismissal of their claims on
the ground that the district court's reliance on the mediation report
amounts to reversible error. In the alternative, they argue that the dis-
trict court improperly granted the defendants' motion to dismiss for
failure to state a claim. Our review of the district court's decision to
grant the defendants' motion to dismiss is de novo. See Flood v. New
Hanover County, 125 F.3d 249, 251 (4th Cir. 1997).

II.

The plaintiffs argue that the district court's dismissal of their cases
was improper because the district court considered and relied on the
factual findings and legal conclusions of the mediation report in viola-
tion of Local Rule 32.07(h), which states that mediation proceedings
are not to be "made known to the trial court." The defendants-
appellees freely admit that the district court's reliance on the media-
tion report was contrary to this rule. Appellees' Br. at 17. The viola-
tion of the rule having been conceded, we must decide whether the
district court's "adoption" of the mediation report constitutes revers-
ible error. We find that it does.

                     6
We recognize that the "voluminous filings" in these cases, Order
of Jan. 13, 1997, at 4, in J.A. at 48, with their "plethora of contentions
that are sometimes not understandable or interconnected," id. at 2, in
J.A. at 46, make these extremely challenging cases to adjudicate.
From the complaints it is difficult to ascertain exactly what claims are
being made against which defendants, and the procedural posture of
these cases is rather convoluted as well. It is perfectly understandable,
therefore, that after the district court's attempt to reach a just resolu-
tion of the plaintiffs' many claims through mediation failed, the court
sought to swiftly dismiss what appeared to it to be woefully inade-
quate claims.

However, once it chooses to adopt rules, the court, like all parties
before it, is required to abide by them. Ortega v. Geelhaar, 914 F.2d
495, 497 (4th Cir. 1990). In this case, Local Rule 32.07(h) clearly
states that mediation proceedings are privileged, and shall not be
reported or made known to the trial court. This rule is designed to
promote the stated goal of mediation, which is "to facilitate and pro-
mote conciliation, compromise and the ultimate resolution of a civil
action." Local Rule 31.01. Allowing a court to adopt a mediator's fac-
tual findings or legal conclusions disserves this basic goal of media-
tion. Parties who fear that the results of an unsuccessful mediation
attempt will come back to haunt them in a court of law will have little
incentive to cooperate and compromise, and the very purpose of
mediation will be defeated.

Yet as the district court's own order makes clear, and the defen-
dants admit, the mediation proceedings in these cases were not only
revealed to the district court, the district court relied on them in reach-
ing its decision to dismiss the actions. The defendants nonetheless put
forward two arguments why this violation of the local rule does not
warrant reversal of the dismissal order. First, the defendants contend
that the district court's decision to dismiss the three cases was not
dependent on the mediation report, but was actually based on the
court's own independent conclusions that the cases were deficient on
various Rule 12(b) grounds. According to the defendants, these inde-
pendent conclusions are sufficient to support the dismissal of the
plaintiffs' complaints. Second, the defendants point out that, even if
the district court's dismissals were based entirely on an inappropriate
adoption of the mediation report, this court has the power to affirm

                     7
the dismissals on different grounds. See Brewster of Lynchburg, Inc.
v. Dial Corp., 33 F.3d 355, 361 n.3 (4th Cir. 1994) ("We have consis-
tently recognized that even though we disagree with the reasoning of
the district court, we may affirm the result on different grounds if
fully supported by the record.").

Neither of these arguments persuades us. The language of the dis-
trict court's order does not indicate that it conducted an independent
assessment of the issues or that the basis for its decision was reached
independently from the co-mediators' report that it"adopted." Fur-
ther, although it may well be that each of the three cases is dismiss-
able on one or several Rule 12(b) grounds, we cannot tell exactly
which Rule 12(b) grounds itemized in the district court's order apply
to any particular action, or if all the grounds listed apply to all three
actions. We therefore find that the district court's reliance on the
mediation report constitutes reversible error, and remand the cases to
the district court. If on remand the district court concludes that dis-
missal is proper, its order should more clearly articulate the grounds
on which such a dismissal is based, as well as indicating which
grounds apply to each case. Such an order will assure a reviewing
court that the district court's finding that litigation cannot properly
continue is not dependent on the contents of the mediation report and
help to promote the use of mediation as an effective tool for voluntary
dispute resolution.

Although we are cognizant of our ability to affirm the district
court's dismissal on independent grounds, we decline to do so on the
record before us. Likewise, we decline to rule on whether the plain-
tiffs' complaints state a claim upon which relief may be granted until
the district court has had an opportunity to consider the issue on
remand.

III.

We reverse the district court's order of dismissal and remand the
cases with instructions for the district court to reconsider the defen-
dants' motion to dismiss without relying on any information con-
tained in the mediation report or to clarify that its decision to dismiss
was based on grounds independent of the mediation report. On

                     8
remand, the district court should explain which grounds for dismissal,
if they exist, apply to each individual action in this consolidated case.

REVERSED AND REMANDED WITH INSTRUCTIONS

                     9